DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 July 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the U-shaped attachment line” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the drawings do not clearly show the portions of the device. For example, Fig. 1A includes a leader line going to a single point designated with “18,22,24” whereby 18 and 22/24 are distinct parts i.e. a first surface of the walling and the textile fabric respectively and it is unclear what designation or difference there is between the waling and the textile fabric, or if the textile fabric is to be separate or can be part of the walling. It is also unclear what is the structure of the device is in the embodiment of Figs. 2A-2D, specifically it is unclear if the inner chamber 14 is considered to be the portion contained by the line designated by 12 and described as the walling. This embodiment fails to show the textile fabric 22/24 located within the inner chamber 14, further it fails to clearly show where or how the textile fabric is attached to the walling as it appears to contact different portions in the Figures 2B and 2D. To this degree the drawings fail to clearly convey what structure is intended for the invention. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “implemented in a hood-like form” It is unclear exactly what would be considered a hood-like form. It is unclear how close to a hood the form must be in order to meet this limitation, further it is unclear exactly what form of a “hood” this is intended to mean and what structure this would entail. For this reason, the scope of claim 1 is indefinite. For the purpose of examination, it is assumed that any more that any structure allowing for hanging of the device or the device to be draped over an object is considered to be hood-like.  Further it is unclear how an intermediate space, or an open space can be implemented in a hood-like form. It is assumed that at least some portion of the textile fabric and the walling would be implemented in a hood-like form.
Claim 1 recites the walling encompasses an inner chamber, a textile fabric is outside of the inner chamber in the first state, and “disposed inside of the inner chamber (14) in the second state, wherein the textile fabric (22) is arranged on the walling (12) such that an intermediate space (44) implemented in a hood-like form between the walling (12) and the textile fabric (22) is formed outside the inner chamber (14)” It appears the wherein statement is part of the description of the second state. It is unclear how the textile fabric can be located inside of the inner chamber while forming a hood like intermediate space between the walling and the textile fabric outside of the inner chamber.  Further it is unclear which embodiment would meet these limitations. The specification does not clearly demonstrate what structure is intended to be to meet these limitations. Specifically, noting that the first embodiment of Figs. 1A-1D fails to show a designation between portions of the walling and the textile fabric, and Figs. 2a-2D fail to show a configuration where the textile fabric (22,24) is located inside of the inner chamber (14). It is unclear if this is intended to describe the first or second state, or if either would meet these limitations.
Claims 3-15 are rejected as depending from claim 1 and therefor incorporating the indefinite scope.
Claim 15 recites “ in the second state, the textile fabric (22) folds into a surface area that approximately corresponds to that of the walling (12), and the opening (16), if not already open, opens using the first closing device (19) and the textile fabric (22) feeds through the opening (16), turning the walling (12) inside out” It is unclear if this language is intended to positively claim a method of transitioning between states or if the language is intended to be merely functional. Additionally, it is unclear if this is intended to describe the second state thereby being a transitional state, or a transition between a second state to a first state. For this reason, the scope of claim 15 is unclear. For the purpose of examination, it is assumed that this is intended to be functional and is describing a way that the device is configured to transition from a one state to another. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-8, 10, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2005/0071920 A1)(Higashi) in view of Akkad (US 6,952,845 B1).
Regarding claim 1, Higashi discloses a receptacle (14) for holding objects which comprises a walling (42) made of a flexible material, wherein the walling (42) encompasses an inner chamber (Figs. 3 and 4), wherein the walling has an opening (closable by 34) through which the inner chamber is accessible, the walling (42) can be turned inside out through the opening from a first state into a second state, a textile fabric (30/12) is attached to the walling (42) which is outside of the inner chamber in a first state (Fig. 4) and is disposed inside of the inner chamber in the second state (Fig. 3) wherein the textile fabric is arranged on the walling such that an intermediate space between the walling and the textile fabric (to the degree that there is space between layers 30 and 42 around where they are sewn together around their edges) is formed outside the inner chamber (the inner chamber being defined inside the inner surface of 42 in the second state). Higashi demonstrates the textile fabric placeable outside of the inner chamber with an intermediate space between the textile fabric and the walling forming a hood-like form capable of hanging the receptacle over an external structure and held in place when in the first state as the device can be draped over an object with a portion of the textile fabric on one side of the object with the walling on the other side in of the object, with the object placed in the intermediate space.
Higashi does not specifically disclose the textile fabric is attached to the walling along an approximately U-shaped attachment line, forming the intermediate space implemented in said hood-like form, allowing hanging the receptacle over an external structure and held in place when in the first state.
Akkad demonstrates a fabric (12) is attached to a walling (29) along an approximately U-shaped attachment line along edges (32,34, and 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Higashi and attach the textile fabric to the walling along a U-shaped attachment line because such a change would require a mere choice of attaching a pocket to a sheet  in another known matter, attaching with stitching along three edges of a pocket is a well-known attachment structure for attaching a pocket onto a fabric sheet. Additionally, the configuration of Akkad allows for a larger width sheet to be configured to be implemented and still remain stowable within the pocket.
Regarding claim 3, modified Higashi discloses the walling (42) comprises a first surface (Fig. 2 noting the portions of 42 facing out) and a second surface (Fig. 2, noting the surface of 42 facing into the pocket), the first surface faces away from the inner chamber in a first state (Fig. 2) and faces the inner chamber (Fig. 4) in a second state, the second surface faces the inner chamber in the first state (Fig. 2) and faces away from the inner chamber in the second state (Fig. 4), and the textile fabric (30/12) is attached to the first surface (Fig. 2).
Regarding claim 4, modified Higashi discloses the opening can be opened and closed by means of a first closing device (34).
Regarding claim 5, modified Higashi discloses the textile fabric (30/12) is implemented as an absorbent textile cloth (Paragraph 0008).
Regarding claim 7, modified Higashi discloses that numerous pockets (noting 84, 86, and paragraph 0016) for carrying objects are arranged on the walling (via attachment to the fabric portion).
Regarding claim 8, modified Higashi discloses the pockets (84/86) can be opened and closed by means of a closing device (Paragraph 0053).
Regarding claim 10, modified Higashi discloses at least one of the pockets (84/86) is implemented as a cell phone pocket for holding a mobile telephone (to the degree that the pocket is structurally capable of holding a properly sized and shaped mobile telephone).
Regarding claim 12, modified Higashi discloses the receptacle has numerous attachment sections (noting sections of straps 44 and 46 which can be considered to be divided into numerous portions or sections) for attaching the receptacle to locally disposed objects.
Regarding claim 14, modified Higashi discloses a shoulder strap (44/46, to the degree that it can be placed over a wearer’s shoulder) is attached to the walling (12).
Regarding claim 15, modified Higashi discloses in the second state, the textile fabric is structurally capable of folding into a surface area that approximately corresponds to that of the walling, and the opening is capable of being opened or closed, and is capable of opening using the first closing device (34) and the textile fabric and turning the walling inside out as the textile fabric feed through the opening (noting the transition between Fig. 4 and Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2005/0071920 A1)(Higashi) in view of Akkad (US 6,952,845 B1) as applied to claim 1 above, and further in view of Margalit (US 2013/0125307 A1).
Regarding claim 6, modified Higashi does not specifically disclose that one or more anti-slip regions with slip-reducing qualities are disposed on the textile fabric.
Margalit teaches the ability to have a portable bag and towel including one or more anti-slip regions with slip-reducing qualities are disposed on the textile fabric (Paragraph 0037).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Higashi and include one or more portions of anti-slip regions to the textile fabric portion in order to help the device provide a secure attachment to flooring in a case where the towel is placed on the ground as suggested by Margalit.  Such a change would prevent unwanted movement of the towel when placed on a surface.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2005/0071920 A1)(Higashi) in view of Akkad (US 6,952,845 B1) as applied to claim 7 above, and further in view of Kouts (US 2006/0105137 A1).
Regarding claim 9, modified Higashi does not specifically disclose an attachment flap for attaching objects is disposed on the walling and/or in at least one of the pockets.
Kouts teaches the ability to have a similar carry bag having a walling including attachment flaps (21) for attaching objects onto the walling.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Higashi and add attachment flaps in order to attach items to the walling thereby allowing for the user to place a different surface or lining, or to allow the portion to be detached from the walling such that it could be washed separately.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2005/0071920 A1)(Higashi) in view of Akkad (US 6,952,845 B1) as applied to claim 10 above, and further in view of Christie (US 2008/0023284 A1).
Regarding claim 11, modified Higashi does not specifically disclose the cell phone pocket comprises a mesh fabric that allows the mobile telephone to be operated.
Christie teaches the ability to have a device including pockets whereby the pocket comprises a mesh fabric (40) that allows the mobile telephone to be operated (Paragraph 0037).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Higashi and include mesh portions on the pockets because such a change would allow the user to visually check the condition of items held within the pockets as suggested by Christie, and to allow manipulation or operation of objects held therein.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2005/0071920 A1)(Higashi) in view of Akkad (US 6,952,845 B1) as applied to claim 12 above, and further in view of Landay (US 2007/0122066 A1).
Regarding claim 13, modified Higashi does not specifically disclose the attachment sections include one or more magnets.
Landay teaches the ability to replace buckles with magnets (Paragraph 0105).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Higashi and replace the attachment sections of the straps and/or the buckles with magnets because such a change would require a mere choice of one known attachment device for another and would have yielded predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-15 have been considered but are moot in view of the new grounds of rejection.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734